NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        MAR 19 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DEBORAH ANN COLUMBI; DAVID                      No.    18-35677
GREGORY WILLENBORG,
                                                D.C. No. 2:18-cv-00778-RSL
                Plaintiffs-Appellants,

 v.                                             MEMORANDUM*

DEUTSCHE BANK AMERICAS; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Western District of Washington
                    Robert S. Lasnik, District Judge, Presiding

                            Submitted March 12, 2019**

Before:      LEAVY, BEA, and N.R. SMITH, Circuit Judges.

      Deborah Ann Columbi and David Gregory Willenborg appeal pro se from

the district court’s judgment dismissing their action alleging federal and state law

claims arising out of foreclosure proceedings. The district court construed the

action as a removal of the unlawful detention action brought by appellee Stewart


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
McCullum and remanded the case against McCullum to state court and dismissed

the claims against the other defendants for failure to state a claim. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Lively v. Wild Oats

Mkts., Inc., 456 F.3d 933, 938 (9th Cir. 2006). We may affirm on any grounds

supported by the record. Shanks v. Dressel, 540 F.3d 1082, 1086 (9th Cir. 2008).

We affirm.

      Although we disagree with the district court’s conclusion that plaintiffs’

initial filing was a notice of removal rather than a stand-alone complaint, we

conclude that the district court lacked subject matter jurisdiction over the action

and that the dismissal was proper. Plaintiffs did not allege diversity of citizenship

in their complaint. See 28 U.S.C. § 1332. Nor did plaintiffs allege a federal cause

of action or state-law claims that raised a substantial question of federal law. See

Empire Healthchoice Assurance, Inc. v. McVeigh, 547 U.S. 677, 689-90 (2006)

(“A case aris[es] under federal law within the meaning of § 1331 . . . if a well-

pleaded complaint establishes either that federal law creates the cause of action or

that the plaintiff’s right to relief necessarily depends on resolution of a substantial

question of federal law.” (alterations in original) (internal quotation marks

omitted)). We therefore affirm the dismissal of the entire action on the basis that

the district court lacked subject matter jurisdiction.

      AFFIRMED.


                                           2                                     18-35677